Citation Nr: 1631611	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  15-00 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1964 and from November 1964 to March 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied a TDIU.  

In June 2016, the Veteran testified before the undersigned in a videoconference hearing.  A transcript of the hearing is of record.

The Board notes that additional evidence was received after the December 2014 statement of the case.  However, since the decision herein is favorable toward the Veteran, the Board finds that the lack of RO consideration of the new evidence is not prejudicial to the Veteran.  38 C.F.R. § 20.1304(c) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities are of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Given the favorable action taken below, the Board will not discuss further whether those duties have been accomplished.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  This is so provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for atherosclerosis of the heart (rated as noncompensable from March 29, 1985; 10 percent from September 1, 2006; and 60 percent from March 11, 2011); status post brachytherapy, prostate cancer (rated as 100 percent from February 11, 2008, and 40 percent from November 10, 2014); residuals of a gunshot wound (GSW) to the left back (rated as 20 percent from March 29, 1985); diabetes mellitus, type II (DM) (rated as 20 percent from February 13, 2006); peripheral neuropathy of the right lower extremity associated with DM (rated as 10 percent from October 19, 2010); peripheral neuropathy of the left lower extremity associated with DM (rated as 10 percent from October 19, 2010); and tinnitus (rated as 10 percent from March 11, 2011).  He is also rated as noncompensable for medial epicondylitis of the left elbow; muscle spasm of the right calf; status post fracture of the left great toe; bilateral defective hearing; maxillary sinusitis; scars on the anterior trunk status post appendectomy, and lower back status post GSW shrapnel removal; postoperative giant cell tumor of the left little finger; epidermal cyst of the right scalp, excised; and thoracic aorta, arteriosclerosis.  The Veteran's combined disability rating is 30 percent from March 29, 1985; 40 percent from February 13, 2006; 50 percent from September 1, 2006; 100 percent from February 11, 2008; 70 percent from October 1, 2010; 80 percent from October 19, 2010; and 90 percent from March 11, 2011.

Given the 40 percent rating for the Veteran's status post brachytherapy, prostate cancer disability, and his combined evaluation of 70 percent from October 10, 2010, the Veteran meets the criteria for consideration for entitlement to a TDIU on a schedular basis because the rating satisfies the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities combine to preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2015).  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  

The Veteran asserts that his service-connected disabilities, specifically his prostate cancer residuals and bilateral peripheral neuropathy of the lower extremities, prevent him from engaging in substantially gainful employment.  Information concerning the Veteran's employment history indicates that he worked as a house maintenance worker for the government for eight years and as a salesman for 12 years until he retired in 2001.  Information on the Veteran's education reveals that he has an eight-grade education and obtained his GED. 

In an October 2011 VA examination report, the examiner noted that the Veteran's atherosclerosis of the heart caused fatigue; that he experienced leg and feet cramps and pain from his bilateral peripheral neuropathy of the lower extremities; that he woke up four to five times per night due to nocturia associated with residuals of his prostate cancer; that he had intermittent sharp pain in his back if he sat for too long, either due to his lumbar arthritis or his GSW residuals; and that he felt intermittent, sharp pain in his left elbow.  The examiner also found that the Veteran would have hearing difficulty in the presence of background noise.  The examiner stated that, when considering all of the Veteran's service-connected disabilities, he was impaired from performing heavy and light physical labor due to "the additive effect of [his] service-connected disabilities," but that he could perform sedentary work.

In August 2013, the Veteran's private physician S.N. submitted a letter stating that the Veteran was not physically able to work.  Dr. S.N. explained that the Veteran woke up five times per night to go to the bathroom due to the residuals of his prostate cancer, and that his peripheral neuropathy woke him up four to five times per night.  As such, the Veteran was totally disabled and could not work.

In August 2013, the Veteran's wife submitted a letter explaining that the Veteran had had sleeping problems since his treatment for his prostate cancer.  She stated that he got up four to five times a night to go to the bathroom, and that he was also awoken by harsh, aching pains in his legs, arms, and hands.  As a result, the Veteran was unable to wake up in the mornings and had to schedule any appointments for either late morning or early afternoons, so that he had time to get up and get ready.  She explained that as of September 2008, the Veteran had been able to stand, walk, or do house work for only a short period of time (10 to 15 minutes) before having to sit down to rest.  He stated that he tired easily and was unable to do anything physical for any prolonged amount of time.  

At his June 2016 hearing, the Veteran testified that he had many problems while working as a salesman.  He stated that he would fall asleep at his desk if he was not in the front watching for customers.  He explained that, as a result of his residuals for his prostate cancer, he got up four to five times during the night to go to the bathroom, and that he had a hard time falling back to sleep because of the peripheral neuropathy pain in his lower extremities.  He also stated that he had to schedule all his appointments for late morning or early afternoon because he had a difficult time waking up in the morning due to his fractured sleep pattern.

The above evidence reflects that the Veteran's service-connected disabilities combine to render him unemployable.  In this regard, the Board notes that while the October 2011 VA examiner concluded that the Veteran could perform sedentary work, the examiner also stated that light work was not advisable.  Further, in an August 2013 statement, the Veteran's private physician explained that the Veteran was totally disabled due to his residuals of prostate cancer and bilateral peripheral neuropathy of the lower extremities, which interfered with the Veteran's sleep.  In addition, in August 2013, the Veteran's wife explained that the Veteran had trouble getting up in the morning because he woke up four to five times a night to go the bathroom and his peripheral neuropathy pain prevented him from falling asleep.  She remarked that the Veteran had to schedule any appointments for late morning or early afternoon, and that since September 2008, he had been unable to stand, walk, or perform housework for any prolonged period of time.  Further, the Veteran testified at his June 2016 hearing that he often fell asleep on the job due to his fatigue from waking up several times during the night, and that he had a difficult time waking up in the morning due to his nocturia and peripheral neuropathy pain keeping him awake during the night. 

The TDIU regulations reflect that the ultimate determination is a legal rather than a medical one and whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The above evidence reflects that the service connected disabilities significantly impair the Veteran's ability to perform the type of jobs for which he would be qualified by his education and occupational experience.  The Board therefore finds that Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.  Entitlement to a TDIU is thus warranted.

ORDER

Entitlement to TDIU is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


